   Case 2:20-cr-00838-SDW Document 13 Filed 02/03/21 Page 1 of 2 PageID: 78

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO. 20-838
                                *
DENNIS SACCURATO                *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See Attachment A



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: February 3, 2021                                              s/Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
  Case 2:20-cr-00838-SDW Document 13 Filed 02/03/21 Page 2 of 2 PageID: 79




                             ATTACHMENT A
      The Court finds that the sentencing hearing to be held on
January 27, 2021 cannot be further delayed without serious harm to
the interests of justice, for the following reasons:
     1. To permit the defendant to obtain a speedy resolution of his case and
        to afford appropriate punishment and rehabilitation, and the
        defendant making amends to any victims through an admission of
        responsibility and restitution.
     2. To permit the Government to obtain a resolution of the case so that
        the Government, already operating in a restricted capacity due to the
        emergency, may appropriately focus its resources on other, emerging
        criminal matters.
